DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 6 July 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1 and 12 have been amended. Claims 1-12, all the claims pending in the application, are rejected.

Response to Amendment
On pages 7-8 of the Amendment, Applicants assert that Aoki does not teach or suggest the newly added features recited in independent claims 1 and 12, in some variation: “map each pixel included in a part or whole of a region of the input image arranged on the first plane onto a curved surface; and map each point mapped on the curved surface onto a second plane so as to generate new image data; and an output circuit to output the new image data which is projected from each point mapped on the curved surface on to the second plane.” In support of this assertion, Applicants merely provide a summary of Aoki without providing any rationale as to why the newly added features are not taught. The Examiner submits that Aoki does indeed teach the newly added features. 
Applicants correctly acknowledge that Aoki discloses an output image plane H that corresponds to the claimed new image data and that is formed by a perspective projection from an image on the image plane F (page 7 of the Amendment). Applicants also correctly map[ping] each pixel included in a part or whole of a region of the input image arranged on the first plane onto a curved surface (mapping points between the image plane F and curved projection sphere S). Aoki further discloses that, “In the projection of the image from the projection sphere S to the output image plane H, the point Ps(x, y, z) on the projection sphere S is projected to the point Ph(u, v) at which the straight line passing through the point Ps and the origin O intersects the output image plane H” ([0050]). Here, Aoki clearly discloses map[ping] each point mapped on the curved surface onto a second plane so as to generate new image data (mapping points from the projection sphere S onto output image plane H). Finally, Aoki discloses that “The output image is an image obtained by a perspective projection of the image on the projection sphere S to a plane (output image plane) H” ([0046]). Here, Aoki discloses output[ting] the new image data which is projected from each point mapped on the curved surface on to the second plane (the output image comprises the points projected from the projection sphere S onto output image plane H). 
In view of the foregoing, the Examiner submits that Aoki does indeed teach the newly added features of independent claims 1 and 12, contrary to Applicants’ assertions. Thus, the prior art rejections are maintained. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0078590 to Aoki et al. (cited in IDS filed 12 October 2018; hereinafter “Aoki”).
As to independent claim 1, Aoki discloses an image processing apparatus (Abstract discloses that Aoki is directed to correcting a distorted image obtained by a super-wide angle optical system such as a fisheye lens) comprising: an image corrector to input image data; arrange an input image indicated by the image data input by the image corrector on a first plane ([0026-0032] discloses capturing an image with a wide-angle of view and processing the image data to arrange a distorted fisheye image such as the one shown in Fig. 2 onto an image plane F; see Fig. 3); map each pixel included in a part or whole of a region of the input image arranged on the first plane onto a curved surface; and map each point mapped on the curved surface onto a second plane so as to generate new image data; and an output circuit to output the new image data which is projected from each point mapped on the curved surface on to the second plane ([0045-0061] discloses that a partial region of the fisheye image corresponding to a direction of view DOV is selected and transformed into an output image; in particular, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image plane H to form the output image; see Figs. 3-6).
As to claim 2, Aoki further discloses that the image corrector maps each point mapped on the curved surface, which corresponds to each pixel in the part or whole of the region of the input image, onto the second plane by orthogonal projection ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image H corresponding to a partial region of the fisheye image F; [0059] discloses that the projection may be performed using orthographic projection). 
As to claim 4, Aoki further discloses that the image corrector tilts or pans the second plane with respect to the first place in accordance with the direction of the line of sight ([0055] discloses that a user selects the direction of view and that the pan and tilt angle of the desired plane of the output image plane H is determined accordingly). 
As to claim 5, Aoki further discloses that the image corrector maps each pixel included in the part of the region of the input image onto the curved surface, maps each point mapped on the curved surface onto a plane so as to generate a clipped image data, and continuously generates the clipped image data while continuously changing a position and direction of the part of the region ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image H corresponding to a partial region of the fisheye image F; [0055] discloses that the range of the output image H is varied over time). 
As to claim 6, Aoki further discloses that the image corrector changes the position of the part of the region such that a locus of the position of the part of the region has an arcuate shape or a linear shape ([0055] discloses that the range of the output image H is varied over time; [0047] discloses that the plane of the output image H is tangent to the projection sphere S at the point of intersection G of the straight line indicating the direction of view V; accordingly, as the range is changed, the tangential point of intersection travels along the sphere S in an arcuate shape). 
As to claim 7, Aoki further discloses that the image corrector calculates a change amount of the position of the part of the region by using a function ([0055] discloses that the range of the output image H is varied over time; expressions 6-24 disclose functions which characterize position of the output image H and therefore characterize motion between two positions, as the range is varied). 
As to claim 9, Aoki further discloses that the image corrector tilts or pans the second plane with respect to the first plane in accordance with a depression angle or an elevation angle of a camera that has captured the image data
As to claim 10, Aoki further discloses that the curved surface is a spherical surface or a cylindrical surface ([0029] discloses that the projection sphere S is a spherical surface). 
As to claim 11, Aoki further discloses that an image indicated by the image data includes an image having wide-angle distortion in which a degree of distortion is increased in accordance with a distance from a center of the image (Abstract, Fig. 2, and [0009-0012] disclose that the fisheye image F has wide-angle distortion which increases as the distance from the origin is increased).

As to independent claim 12, Aoki discloses an image capturing apparatus (Abstract discloses that Aoki is directed to correcting a distorted image obtained by a super-wide angle optical system such as a fisheye lens) comprising: an optical system including a lens;  an imager to capture a subject image input through the optical system so as to generate image data ([0026-0027] discloses an image processing device having a fisheye lens and an imaging signal generation unit which generates a fisheye image); and an image processing apparatus comprising: an image corrector to input image data; arrange an input image indicated by the image data input by the image corrector on a first plane ([0026-0032] discloses capturing an image with a wide-angle of view and processing the image data to arrange a distorted fisheye image such as the one shown in Fig. 2 onto an image plane F; see Fig. 3); map each pixel included in a part or whole of a region of the input image arranged on the first plane onto a curved surface; and map each point mapped on the curved surface onto a second plane so as to generate new image data; and an output circuit to output the new image data which is projected from each point mapped on the curved surface on to the second plane ([0045-0061] discloses that a partial region of the fisheye image corresponding to a direction of view .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of U.S. Patent Application Publication No. 2016/0073024 to Yamamoto (hereinafter “Yamamoto”).
As to claim 3, Aoki discloses that the image corrector maps each point mapped on the curved surface, which corresponds to each pixel in the part or whole of the region of the input image, onto the second plane ([0045-0061] discloses that, for each position (p, q) on the image plane F of the fisheye image, a corresponding position (x, y, z) is determined on projection sphere S, and each position on the projection sphere S is mapped to a position of each point (u, v) in the output image H corresponding to a partial region of the fisheye image F). Although Aoki contemplates a variety of projection methods for performing the mapping ([0059]), Aoki does not expressly disclose that the mapping is performed by central projection. 
Yamamoto, like Aoki, is directed to correcting images captured by wide-angle lens systems (Abstract and [0007-0009]). Yamamoto contemplates utilizing a central projection scheme for mapping an image from the hemispherical surface to the planar surface ([0067]). 
. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of U.S. Patent Application Publication No. 2015/0117543 to Hong et al. (hereinafter “Hong”).
As to claim 8, Aoki does not expressly disclose that the function includes a cumulative distribution function. However, Hong discloses that it was well known in the image processing arts before the effective filing date of the claimed invention to utilize a cumulative distribution function to represent motion of an object in an image ([0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoki to utilize a cumulative distribution function to characterize motion of an object in the image, as taught by Hong, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to accurately characterize object motion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SEAN M CONNER/Primary Examiner, Art Unit 2663